Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of violating various prison disciplinary rules. After that determination was administratively affirmed, petitioner commenced this CPLR article 78 proceeding seeking annulment. The Attorney General has advised this Court that the determination in issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has been afforded all of the relief to which he is entitled, this matter is dismissed as moot (see Matter of York v Fischer, 55 AD3d 1096 [2008]).
*1230Rose, J.P., Malone Jr., Kavanagh, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.